Cite as 2013 Ark. App. 760

                 ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CV-13-693


BARBARA HILL                                       Opinion Delivered   DECEMBER 18, 2013
                                APPELLANT
                                                   APPEAL FROM THE RANDOLPH
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. JV-12-146]

ARKANSAS DEPARTMENT OF                             HONORABLE KEVIN KING, JUDGE
HUMAN SERVICES and MINOR
CHILDREN
                     APPELLEES                     AFFIRMED



                             KENNETH S. HIXSON, Judge


       Appellant Barbara Hill appeals from the termination of her parental rights to her son

M.T., born on 06/10/10, and her daughter C.H., born on 04/21/12. Barbara’s sole point

on appeal is that the trial court erred when it failed to grant her oral motion for a continuance

at the termination hearing. We affirm.

       The evidence in this case demonstrated that DHS has an extensive history with Barbara

dating back to 1999. In September 2008, the trial court terminated Barbara’s parental rights

to four of M.T.’s and C.H.’s siblings.

       The present proceedings began on October 30, 2012, when M.T. and C.H. were

removed from Barbara’s custody, followed by an order for emergency custody entered on

November 2, 2012. Emergency custody was taken after Barbara was arrested for texting a

picture of her daughter’s buttocks and vagina to the child’s father, along with an explicit and
                                 Cite as 2013 Ark. App. 760

inappropriate message. Based on that conduct, Barbara pleaded guilty to engaging a child in

sexually explicit conduct, and in addition to that conviction she also had her probation

revoked. Barbara was sentenced to three years in prison, and she is currently serving her

sentence. Barbara has been incarcerated since the removal of her children.

       The children were adjudicated dependent/neglected on November 27, 2012, and on

January 29, 2013, the trial court entered a review order finding by clear and convincing

evidence that Barbara had subjected M.T. and C.H. to aggravated circumstances because there

was little likelihood that services to the mother would result in successful reunification. The

trial court set the case goal as termination of Barbara’s parental rights, and after DHS filed a

petition the case proceeded to a termination hearing on May 21, 2013.

       Barbara was represented by appointed counsel at the termination hearing, but at the

outset of the hearing she asked for a continuance stating, “I have been told that my family has

retained Larry Steele to represent me in this case.” Barbara further said that attorney Steele

was not there “because he did not know to be here.” Both counsel for DHS and the attorney

ad litem opposed the motion, and after hearing arguments from counsel the trial court denied

Barbara’s request for a continuance.

       Barbara testified on her own behalf at the termination hearing, acknowledging that she

was serving time in prison, but denying that she had done anything wrong with regard to the

text message. Lindsey Smith, a DHS caseworker, testified that as a result of Barbara’s

conviction she would have to register as a sex offender. Ms. Smith stated that both children

could be easily adopted, and she recommended termination of Barbara’s parental rights.


                                               2
                                  Cite as 2013 Ark. App. 760

       On June 10, 2013, the trial court entered an order terminating Barbara’s parental rights

to M.T. and C.H. The trial court found by clear and convincing evidence that termination

of her parental rights was in the children’s best interest, and the court specifically considered

the likelihood that the children would be adopted, as well as the potential harm of returning

them to the parent as required by Ark. Code Ann. § 9-27-341(b)(3)(A) (Supp. 2011). The

trial court also found clear and convincing evidence of several statutory grounds supporting

termination, including that a court of competent jurisdiction had found that Barbara subjected

the juveniles to aggravated circumstances, and that Barbara had her parental rights

involuntarily terminated as to a sibling of the children. See Ark. Code Ann. § 9-27-

341(b)(3)(B)(ix)(a)(3) and (4).

       In this appeal Barbara does not challenge the sufficiency of the evidence supporting

termination of her parental rights. Her only argument is that the trial court erred in denying

her motion for a continuance. Barbara argues that in order to protect her parental rights she

should have been afforded a continuance to consult with another attorney, Larry Steele.

       A motion for continuance shall be granted only upon a showing of good cause.

Sanderson v. Ark. Dep’t of Human Servs., 2012 Ark. App. 481. We will not reverse the denial

of a motion for continuance absent an abuse of discretion amounting to a denial of justice.

Id. A circuit court abuses its discretion when it acts improvidently and without due

consideration. Henderson v. Ark. Dep’t of Human Servs., 2010 Ark. App. 481. The appellant

bears the burden of showing that the trial court’s denial of a continuance was an abuse of




                                               3
                                Cite as 2013 Ark. App. 760

discretion, and, in order to show an abuse of discretion, the appellant must show that she was

prejudiced by the denial. Id.

       We hold that Barbara has failed to show an abuse of discretion. The trial court

appointed counsel to represent Barbara at the probable-cause hearing held a week after the

children were removed from Barbara’s custody, and the same counsel represented Barbara

throughout the entire proceedings, including this appeal. There was evidence at the

termination hearing showing that, on January 30, 2013, attorney Larry Steele had left a

message with DHS’s attorney about representing Barbara. On the same day, DHS’s counsel

sent an email to Mr. Steele informing him that the termination hearing would be on May 21,

2013, and DHS counsel informed Mr. Steele that once he entered an appearance she would

provide him with documents from the case. Also on the same day, Mr. Steele responded to

the email acknowledging receipt of the information. However, during the approximate four-

month period leading up to the termination hearing, Mr. Steele did not enter an appearance,

request a continuance, or appear before the trial court.

       When deciding when to grant a continuance, the trial court should consider the

diligence of the movant, and we have held that a lack of diligence alone is sufficient to deny

a continuance. Davis v. Pines Mall Partners, 2011 Ark. App. 783. In this case Barbara was at

all relevant times represented by appointed counsel, and Larry Steele never entered an

appearance in the proceedings. Barbara waited until the day of the termination hearing to

request a continuance to consult with Mr. Steele, and her lack of diligence in seeking a

continuance was alone sufficient to deny her request. Based on the circumstances before the


                                              4
                                 Cite as 2013 Ark. App. 760

trial court, we conclude it did not abuse its discretion in denying appellant’s motion for

continuance.

       We further conclude that Barbara has also failed in her burden of demonstrating

prejudice. Barbara offers no explanation of how this case may have proceeded differently with

a different attorney, and under the facts of this case it is highly unlikely that the outcome

would have changed. To terminate parental rights, the trial court must find by clear and

convincing evidence that a statutory ground exists, and that termination is in the children’s

best interest. See M.T. v. Ark. Dep’t of Human Servs., 58 Ark. App. 302, 952 S.W.2d 177

(1997). In this case a statutory ground was proved beyond dispute because Barbara’s parental

rights to her other children had previously been involuntarily terminated. It was also clear

that termination was in the children’s best interest given that they were easily adoptable, and

that Barbara was serving a three-year prison sentence for a sex offense involving one of the

children.

       On this record, we hold that the trial court did not abuse its discretion in denying

appellant’s motion to continue the case. Therefore, we affirm the trial court’s order

terminating appellant’s parental rights.

       Affirmed.

       WYNNE and BROWN, JJ., agree.

       Terry Goodwin Jones, for appellant.

       Tabitha Baertels McNulty, Office of Policy and Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor children.


                                              5
Cite as 2013 Ark. App. 760




            6